DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 6, 8, 9, 18, 22, 24, 25, 27, 28, and 35-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Renyolds (US 2003/0094931 A1) in view of Wolfs (US 2008/0303503 A1) in view of McGinty (US 2006/2176029 A1) in view of Hanada (US 2001/0028571 A1) with further evidence provided by Bailey (US 4,580,090).
Regarding claims 1, 18 and 35, Reynolds discloses a solar cell component (22, Abstract [0004] [0008, see Fig. 1) which comprises a solar cell (22) or an array of solar cells (22 an array includes a pair) and a voltage controller (all components shown in Fig. 1 with the exception of the solar cell and load) directly coupled to the solar cell 
a single chip regulator (IC1) having a buck converter (components 68 and 46) an input terminal (78) and an output terminal (50 or 56);
a capacitor (C2) connected to the output terminal of the single chip regulator; and a diode (D2 or D1) connected to the output terminal of the single chip regulator (IC1). 
Renyolds discloses that the duty cycle control 68, responsive to the sensed voltage, controls the duty cycle of the switching transistor 46 in such a manner as to maintain the input voltage approximately constant and thus to maintain the solar cells 22 at or near their peak power operating point in paragraph [0010]. 
Further evidence provided by Bailey discloses that a buck regulator includes a switching device coupled between the input and output and discloses the logic circuitry, responsive to the sensed voltage, controls the duty cycle of the switching transistor in such a manner as to maintain the input voltage approximately constant and thus to maintain the power supply at or near its peak power operating point (Abstract).
In addition, Applicant’s specification indicates that the buck converter comprises a switching transistor.
Renyolds discloses the same components of the buck converter as instantly claimed and shown in the specification and also discloses the same function as instantly disclosed in the specification to achieve a stable voltage (see para [0020] US PG Pub 2016/0094181A1). 
Therefore Renyolds discloses the instantly claimed buck converter.

In addition, Hanada discloses a controller for regulating the power out of a dc source which is connected to a dc/dc converter wherein the controller (30) comprises a capacitor (31) which provides a backup power source ([0055]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the regulator of modified Reynolds by including a second capacitor to provide a backup power (bootstrapping) source in case of low/no power as disclosed by Hanada because one of ordinary skill in the art would have been able to carry out such a modification, and the results would be reasonably predictable.
This would operate at any moment in time when the chip regulator needed power including before bucking operations began.
McGinty discloses that a converter controller IC and other electrical components can be integrated on the same circuit [0027].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Reynolds by placing all the components on a single chip (circuit) as disclosed by McGinty since such modification would have involved making elements integral. Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Reynolds discloses a solar cell array instead of a single solar cell and discloses that the output of the solar cells (22) is around 2 volts ([0007]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the solar cell generator of Reynolds with a single solar cell which generates 2V as disclosed by Wolfs because Reynolds discloses that the voltage regulator is capable of handling 2V of a solar generator source and Wolfs discloses a single solar cell is capable of outputting 2V and furthermore one of ordinary skill in the art could have substituted one known element for another, because they are equivalent solar generator sources, and the results would be reasonably predictable. (See MPEP § 2143, I, B).
Wolfs also discloses that multiple solar cells each coupled with their own respective voltage controller can be part of panel system (See Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Reynolds by having more than a single solar cell connected to a voltage regulator including another solar cell, a pair of solar cells and a group of solar cells as disclosed by Wolfs because Wolfs discloses it is possible to connect more than one solar cell to a voltage regulator and furthermore to have these solar cell components in an array, and one of ordinary skill in the art would have been able to carry out such a modification, and the results would be reasonably predictable. 
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the solar cells of modified Reynolds to be coupled to a front of a panel because it will allow for harnessing of solar cell energy.
Regarding claims 3, 22 and 36, modified Reynolds discloses all of the claim limitations as set forth above.
In addition, Reynolds discloses that the respective solar cell component further comprises a first transistor connected in parallel (46 and 50 [0008]) and connected to the single chip regulator (IC1).
Regarding claims 5, 24 and 37, modified Reynolds discloses all of the claim limitations as set forth above.
In addition, Reynolds discloses that a second transistor (48) is connected to the single chip regulator (IC1) as a controllable switch ([0008]).
Regarding claims 6 and 25, modified Reynolds discloses all of the claim limitations as set forth above.
Renyolds discloses that the duty cycle control 68, responsive to the sensed voltage, controls the duty cycle of the switching transistor 46 in such a manner as to maintain the input voltage approximately constant and thus to maintain the solar cells 22 at or near their peak power operating point in paragraph [0010] and a second drive connection (78) coupled to the second transistor and configured to control synchronous rectification operations of the second transistor (48 [0008]).

In addition, Applicant’s specification indicates that the buck converter comprises a switching transistor.
Renyolds discloses the same components of the buck converter as instantly claimed and shown in the specification and also discloses the same function as instantly disclosed in the specification to achieve a stable voltage (see para [0020] US PG Pub 2016/0094181A1). 
Therefore Renyolds discloses the instantly claimed buck converter.
Regarding claims 9 and 28, modified Reynolds discloses all of the claim limitations as set forth above.
In addition, Reynolds discloses through modification of Hanada that there is second capacitor which is configured to bootstrap the regulator.
This would operate at any moment in time when the chip regulator needed power including before bucking operations began.
Regarding claims 8 and 27, modified Reynolds discloses all of the claim limitations as set forth above.
In addition Reynolds discloses that the solar cell includes a voltage divider (74 and 76) connected in parallel with the capacitor (C2), and the single chip regulator includes a feedback pin coupled to the voltage divider.
Claims 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Renyolds (US 2003/0094931 A1) in view of in view of Wolfs (US 2008/0303503 A1) in view of McGinty (US 2006/2176029 A1) in view of Hanada (US 2001/0028571 A1)  with further evidence provided by Bailey (US 4,580,090) as applied to claims 1, 3, 5, 6, 8, 9, 18, 22, 24, 25, 27, 28, and 35-37 above and in further view of Rohrig (US 2005/0172995 A1).
Regarding claims 19 and 20, modified Reynolds discloses all of the claim limitations as set forth above.
In addition, Reynolds discloses that the same structure of the regulator as instantly claimed and outputs a current and voltage.
However, modified Reynolds does not disclose that the power converters are connected in parallel/series.
Rohrig discloses power converters can be connected in series or parallel with respect to each other ([0009], Fig. 9 [0074][0075]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the power converters of modified Reynolds so that they are connected in parallel/series to a load as disclosed by Rohrig because one of ordinary skill in the art would have wanted to optimize current/voltage output.
Claims 7, 26, and 29-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Renyolds (US 2003/0094931 A1) in view of Wolfs (US 2008/0303503 A1) in view of McGinty (US 2006/2176029 A1) in view of Hanada (US 2001/0028571 A1) with further evidence provided by Bailey (US 4,580,090) as applied to claims 1, 3, 5, 6, 8, 9, 18, 22, 24, 25, 27, 28, and 35-37 above and in further view of Hoouk (US 20060164065 A1).
Regarding claims 7 and 26, modified Reynolds discloses all of the claim limitations as set forth above.
In addition, Reynolds discloses that the transistor (46) is switched on and off so as to achieve maximum power point ([0010]) and discloses that the sense pin (34 [0008]) is at the input of the inductor. 
Hoouk discloses a power point optimizer for a variable source where the sensing circuit (30) is coupled to the output line of the inductor and a first transistor (see Fig. 5, [0030]) and can be used in a buck mode ([0048]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sensing circuit of Reynolds by having it be on the output of the first transistor and inductor as disclosed by Hoouk because doing so would provide the appropriate feedback for the regulator so that the solar cell output could be optimized.
Regarding claims 29-31, modified Reynolds discloses all of the claim limitations as set forth above.
In addition, Reynolds discloses the sense pin is in the same position as instantly claimed and the pin and second transistor have the same structure as instantly claimed and therefore the sense pin will perform the function of sensing how much current is delivered during “on” phase of the second transistor.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-9, 18-20, 22, 24-31, and 35-37, have been considered but are moot because of the new grounds of rejection applied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/DEVINA PILLAY/Primary Examiner, Art Unit 1726